Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SO UT H ERN D ISTR IC T t)F FLO RIDA
                                     M IAM ID IVISIO N

  JtJAN FLIIRES
                                                                       FILED BY           '          D.C.
        Plaintif'
                f                                                             ).          '
                                                                                          )
                                                                              *: .
                                                                              4.           ,

                                                                         '
                                                                          '
                                                                          ,
                                                                               .
                                                                                   û2T 12 2212
                                                   CA SE #:               !
                                                                             h ' ANGEG E.NOBLE
                                                                               . CLERK U S DISI c'
                                                                                                 E
                                                                                   s.D.oFfl
                                                                                          A .-MI
                                                                                               AMI
  PO RTFO LIO R ECO VERY A SSO CIATES.LLC
         Defendant
                                         CO M PLA IN T
         Plaintiff,Juan Florcsindividually,hereby sucs DefcndantPO R'l'FO l-lO RECO V F-RY

  A SSOC IA 'IY S,l-l-cand alleges'
                                  ,

                                PR ELIM INA RY STA TEM EN T
         1.-l'
             hisisanactionfordamagesandinjbmctivereliefbroughtbyPlaintiffagainst
  llefendantlbrdamagesforviolationsol-theFairIlebtCollectionPracticesAct(I$'IICPA)1SLJS(?
  jl692et.seq,fordamagesforviolationofthcFairCreditRcportingAct(FCRA)1SLJSC j
  168lb etscq.and fordamagesforviolation oftheFIoridaConsum erCollcction PracticesAct

  IFCCPAIl7IwA S'I'A17j559 (PartVl).
         2.l'laintiffcontendsthatthc Collcction Company Defendanthave violated such lawsby

  attcmptingto collcctan allegcd and non-existingconsum erdebt.

                                 JUR ISDICT IO N AN l) VEN UE

         3.JurisdictionofthisCotlrtariscsunder15 U.S.C.j1681p,jl6921
                                                                   1(d),l-'la.Stat.
   j47.051,andsupplemcntaljtlrisdictioncxistsforthcstatelaw claimspursuantto28U .S.C.
   j1'!67.
         4.Vcnueisproperpursuantto28U.S.C.jl39117and Fla.Stat.j559.77.Venueinthis
  D istrictisproperin thatthc Plaintiffresidcshere,the D cfendanttransacts busincsshere,and the

   conductcomplained Ofoccurred here.
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 2 of 12




         5.Thisisan action fbrdamages,which exceeds$25,000.00.
                                            PAR TIES

         6.Plaintit-f,JuanFloresIFLORES)isanaturalpersonand isaresidentoftheStateof
  Florida.

         7.Upon intbrmation and beliefDefendant.PORTFOI-IO RECOVERY ASSOSIA '
                                                                            I'ES.

  1-l-C.(ûtPRA'').isaForcign Limited l-iabilityCompanyauthorizedtodobtlsinessintheStateof
  Florida. PRA isa debtpblrchaserand collectorhcadquartered in N ORFO I-K ,V A .PRA is onc of

  the nation's largestbuyers ofdefaultcd loans,creditcard accotlnts,carloansand othcrdebts,

  w hich itpurchases from creditors ata substantialdiscotlntto thc face value ofthe debts.

                                   FAC T UA L ALLEG ATIO N S

         8.Plaintiffisa nattlralperson allegedly obligated,to pay a debtasserted to be ow ed or

  duc a crcditor.

         9.Plaintift
                   -alleged obligationsowed ordue,orasserted to bc ow cd ordue a creditor,arisc

  from atransactioninwhichthemoncy,property,insurance,orservicesthatarethesubjectol-the
  transaction were incurred prim arily forpersonal,fam ily,orhouschold purposes.

        IO.PRA isadebtpurchaserand collector.W hen IT purchasesdebtportf
                                                                       bliositdocsnot

  actually purchase anything otherthan the theorcticalclaim ofow nership.'l'
                                                                           herc are no notcs

  assigncd.N o contracts are transferred.A lthatis boughtisan elcctronic listofconsum ersand

  their Iastknow n addressw ith an am ountthe creditorclaim sto have been ow ed.

        1l.PllA does notactually purchasc and rcceive the creditcontracts,theirspecifsc term s,

  paym enthistories,sales orbilling docum ents and othcrdocum ents absoltltcly nccessary to

  properly prosecute and collecta dcbtoreven to know w ith any degree ofconfidcncc thata

  specific debtoropcncd,used and then failed to pay a debtin a spccitsc am ount.


                                                 2
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 3 of 12




  12.On oraround M arch 20,2018Plaintiffrequestcd hiCreditRcportl
                                                                -rom F-xpcrian,Equifaxand

  TransUnion(collectivelythettconsumerreportingagencies''orthettCRAs'').
  13.Plaintiff found afterexam ination ofhis Transunion consum ercreditreportthatD efendant

  PRA had pulled Plaintiff's consum ercreditreporton)6/11/2017.D efendantPRA used orobtain

  Plaintiff'sconsum erreportforan im perm issiblepurposeand did notccrtiI?y thepurposethrotlgh

  a gencralorspecific certification.

  14.Plaintifffound aftercxam ination ol-his EXPERIAN consum ercreditreportthatDcfendant

  PRA had pulled Plaintiff'sconsum ercreditreporton'
                                                   , 11/19/2018,7/25/2017 and 7/10/2017.

  DefendantPRA used orobtain Plaintiff'sconsum erreportforan im perm issible purpose and did

  notcertify the purpose through a generalorspecific certification.

  15.On oraround October22,20l8,Plaintiffsenta dispute lcttcrto the t-CR AS-'after finding

  entiticsthathc wasunfam iliarw ith in thc reports.

  16.O n oraround N ovem ber 10,2018,defendantPRA senta letterto làlaintifl
                                                                          -stating thatthc

  alleged accountreported in Plaintift's creditrcportw asa valid accottnt.

  17.N o originalaccountleveldocum entsw erc providcd to cstablish thc validity ofalleged

  accotlnt.

  18.O n oraround N ovem ber 19,2018 plaintiffreceived a response from EX PER IA N and

  TRANS UNION.EQUIFAX failcdtorcspond.
   19.A ftercontacting defendantI'RA ,F-XPERIA N updatcd inaccurate inform ation inplaintifps

  creditrepol'
             t.

  20.Aftcrcontacting defendantPRA ,'I-RA NS UNION updated inaccurateinformation in

  Plaintifpscrcditreport.
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 4 of 12




  21.OnJtlly 17,2019,PlaintiffpulledhisconsumercreditReportfiom EXIAERIAN,EQUIFAX
  and TRAN S UN1ON and found One m ore tim e,entriesby defendantPRA w ith in the reports.

  22.Plaintiffdetcrminedthathisconsumercreditreporthad been pulled on variousoccasionsby

  del
    kndantPRA and withouthisconsent.

         23.làlaintifffound aftcrcxam ination ol
                                               'his 'l-rans union consum crcrcditreportthat

  IlcfendantPRA had pullcd Plaintiff'sconsum er creditreporton;3/27/2019.llefendantPR A

  used orobtain l'laintitr sconsum errepol'
                                          tforan im perm issiblc pul-posc and did notcertify thc

  purpose throtlgh a generalorspecific certil
                                            scation.

         24.PR A accessed Plaintiff sconsum erreportin an attem ptto collecton an alleged

  accountthatPlaintif'
                     fdid nothave.

  25.A sdescribed in the FTC Rep()l4 ofluly,20ll

  (lAttps.
         'F
          '/tN. sNav.ftc.(aov'r
              s'q             ,
                              '
                              f
                              sl-tes,dej.
                                    /q  a
                                        :tllt.
                                             '
                                             f
                                             '
                                             l-llys/
                                                   r
                                                   'doculnelats/
                                                         -     '
                                                               e
                                                               repolts.
                                                                   -  l-01.ears-el pyr
                                                                      '4
                                                                       - .....   -   jence-fair-credit-
                                                                                     -   -




  reportlg-g-
            -g-tk.
                 t.
                  rltc-statt-lept?lt-sbu-nluatyr
                                            -  -ll1--
                                                     '
                                                   t#(r
                                                      J)f-t
                                                          .
                                                          (
                                                          t-
                                                           tatlqA
                                                                .-.
                                                                  l)S# . x-                  .   ,

  passage in 1970,tlzeFederalTradeComm ission (t*lrTC'*orûtfromm ission'')hasplayed akey l'
                                                                                          olc
  in thc im plem entation,ovcrsight,enforcem ent,and intcrpretation ofthc FC RA .U nderthc

  Consum crFinancialProtcction Actof2010(tûCFPA'') the F'
                                                        1'C retainsitsenforcementrolebut
  willsharc thatrole in m any respccts w ith the new ly created Constlm crFinancialProtection

  I-
   IUCCaLI(ZLCFPZTMI''
         26.The F-I-C,in saidReport,sharestheirintcrpretation ofthe law on ktpcrm issiblc

  purposc''in a clear and unm istakable m annerbackcd by 40 ycarsofexperience.

         27.First.thc FTC and latcrthe C FIAB dcfincd t'crcditor''as follow s;

             ticreditor''itm eansany person who oflkrsorextendscreditcreating adebtorto whom

  a debtisow ed,butsuch term does notinclude any person to the extentthatthatpcrson receives
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 5 of 12




  an assignm entortransferofadcbtin defaultsolcly lbrthepurposeoffacilitating collection of-

  such debtforanother''

        28.'
           l'
            hc F'
                1-C also stated creditorscan have aperm issiblcpurposeto acccssa consttmcr's

  creditfile.Howcver,adebtbuycr,suchasPltAisnotacreditorsince(1)lthasncverextendcd
  creditoftheConsumer.(2)PRA isassigncdortransferredthcdcbtthroughpurchase,and(3)
  PRA iscollecting on itsown behalfratherthan thecreditor.

        29.Som c debtcollectorsare perm itted to access a consum er's lsle.A collection agency,

  dctective agency,private invcstigator,orattorney can havc a perm issible --collection''pum ose

  underthis section to obtain a constlm erreporton a consum erfbrusc in obtaining paym entofthat

  cklnsumer'saccountonbeltal ofacrets/fzr.'l'hatdoesnotfitPRA;PRAiSnotacreditorand is
  eollccting foritsclf.

        30.D efcndant13RA used orobtain Plaintiff's consum crrcportin behalfofI'I'SELF'
                                                                                      !
                                                                                      ha debt

  buyerand adcbtcollector.

        31.llcfendantPRA used orobtain Plaintiff'sconsum erreportfor an imperm issible

  purposeanddid notcertifl
                         ythepurposethroughagcneralorspecificccrtifscation.
        32.D efendantPRA acccssed Plaintiff'sconsum erreportin attcm pting to collccton an

  alleged accountthatPlaintifl-did nothavc.

        33.A ftcrfuftherexam ination Plaintiffdiscovered thatD efendantPRA hasharm ed the

  Plaintiffby reporting a disputed accountin hiscreditl
                                                      sTes w ith CRA S.

        34.PRA reported a collection accountto thc nationalCR AS.

        35.Plaintiffdisputed thcalleged accounton October22,2018.
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 6 of 12




        36.On inlbrm ation and belief,each CRA then fbrwarded the disputesto PRA through the

  crcditindustry'st-e-oscar''systcm and in rcsponseto thedisptlte,IARA simply rcsponded thatit

  had tûverified''thattheallcgedaccountbclongcd to itand wasowed by the l'laintiff.

        37.On information and bclief,PRA standard procedure forrecciving and processing

  constlmerdisputesisto do so entirely by autom ated rcsponse.ltdocsnotcondtlcta substantivc

  investigation.Iziterally nothing isdonc to investigatc any dispute.

        38.PRA also knew when itrcceived làlaintiff'sdisputcthatitdid nothaveany undcrlying

  documents-card m emberagreem cnts,signcd applications,creditcard statem cnts,ctc.-to support

  thc allegcd debt.PRA only lawfuloption wasto dcletethctrade-line.

        39.PRA had actualknow ledge thatthis is whatthe FCRA required-a --m eaningful

  searching inquiry''and thatPRA could notreportorûtverify''the accounttrade-line to thc C RA S

  whcn itlacked underlyingdocumentation.
        40.PRA did notperform a reasonable reinvcstigation and know ingly and w illftllly

  continued to furnish unverilsed,derogatory and inaccuratc inlbrm ation to the CRA S since

  N ovcm ber l9,2018 to thc present.
  41.Iliscovery ofviolations broughtfol'th herein occurred on O ctober22,2018,and are w ithin

  thcstatutcoflimitationsasdefinedinF.C.R.A l5U.S.C.j1681p.
        42.DefendantPRA failed to vcrify the authenticity ofthe alleged debtand continue its

  collecticm attem pts by continuing reporting l-
                                                alsc inform ation to the CRAS.

        43.D efendantregularly uses the m ailin a businessthe principalpurpose ol7which is the

  collection ofdebts.

        44.D efendantregularly collectorattcm ptto collectdebts lbritself.Itisa ùtdcbtcollector''

  asdclsned in the FDCPAanCIadebtbuyer.


                                                   6
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 7 of 12



        45.Plaintiffsentnoticesto DefendantpRA tA1-theirviolationso1-theFIICPA,FCCI'A and

  FCR A .'l-hisw assentin an effortto m itigate dam agesand reach a settlem entforthcirviolations

  of-Federaland State Ivaw .

  CO IJN T l

    VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT (FDCPA),15U.S.C.
                                           91692 BY PRA
        46. Plaintiffallegesand incorporatesthe inform ation in paragraphs 1 through 45.
        47.Plaintiffisaconsumerwithin themeaningoftheFDCPA.15IJ.S.C.j'l692a(3.      ).
        48.'l'
             hePlaintiffhasbeenthesubjcctofcollection activityarisingfrom anallcgcdand
  non-cxisting Consumerdcbt.
        49.Detkndantisadebtcollectorswithin the meaning ofthe FDCPA,15IJ.S.C.jl692a

        50.PRA violatedj1692candjl692e(10),bytheuscofanyfalse,deceptivcormisleading
  represcntation orm cans in connection w ith thc collection ofan allegcd debtorby obtaining
  intbrm ation aboutthe consum er.By falsely representing to the CltA 's directly or indirectly,
  expressly orby im plication itsrightto obtain infbrm ation abotltthe Plaintifr
                                                                               fw hen itpulled his
  creditreport5 tim es.
        51.PRA ptllledplaintiffscreditreportand rcported atradc-line in an attem ptto collectan
  alleged debtknowing thatthcywere notin possession ofany ttoriginalaccountlevcl
  documentations''to provethattheallcged debtcxists.'l-he actofm isreprescnting thc legalstatus
  ofanallegedandnon-existingdebtisaviolation ofjl692e(2).
       52.PRA violated jl692e(5),bythreateningtotakeanyactionthatcannotlegallybetaken
  orthatisnotintcnded to betaken when they pulled plaintifrscreditreportand reported atrade-
   Iine undcr falsc pretcnses,attem pting to collectan alleged and non-cxisting debt.
      53.PRA violated jl692e(8)whentheythreatenorcommunicatefalsecreditinformationt()
  the CRA 's.
         54.PRA violated j 1692 f,whentheyuscdunfairorunconscionablcmeanstocollcctor
   attemptto collectthe allcged debt.PRA reportcd totheCltA 'sthccxistcnce ofan alleged
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 8 of 12




  accountwith no accountlevcldocum cntto stlpportitsclaim in its attem ptto collcct.Hvery tim c it
  doesit,PRA violatesthissection ofthe FIICPA.
        55.PRA violated j1692f(1)swhenitattemptedtocolleetanamountnotauthorized by
  the agreem entorperm itted by law .D efendanthasfailed to provide the agreem entorcontract
  when itscntaletterto Plaintiffon oraround Novembcr10,2018 claim ing to collccta valid
  account.
  56.A s a resultofthisconduct,action and inaction ofthe Defkndantpthe Plaintit-
                                                                               fsuflkred actual
  dam ages incltlding w ithoutlilnitation,by exam ple only:loss ofcredit,dam age to reputation,
  em barrassm ent,hum iliation and otherem otionaland m entaldistress
         W I-
            IEREFORE,PlaintiffdemandjudgmentfordamagesagainstI'RA andactualor
  statutory dam ages,and punitivc dam ages,attorney'sfees and costs,pursuantto FDCPA ,15
  U.S.C.j1692k.
                                            C O UNT 11

   VIOLATION OF FLORIDA CONSUM ER COLLECTION PRACTICESACT (FCCPA)
                               FLA STAT k559(PartVI)BY PRA
  57.Plaintiffallegesand incorporates thc inform ation in paragraphs 1 through 45.

        58.Plaintiffisaconsumerwithinthemeaningofj559.5542).
        59.Defcndantisadcbtcollectorwithintheiueaningofj559.55(6).
        60.-l-lAeFloridaConsumcrCollectionPracticesAct(thetûl7CA
                                                               .CPA''Iisalaudable
  Icgislative attem ptto curb w hatthe l-egislature evidently lbund to be a seriesofabusesin the

  arca ol-debtor-creditorrelations.''l-
                                      larris v.Benel-icialFinance Com pany of-lacksonvillc.338 So.

  2d 196,200-201(l7la 1976).'l'hc FCCPA isto beconstrued in a manncrthatisprotcctivcofthe

  consumer.SeeFla.Stat.j559.552(providingthatintheeventofinconsistcncicswiththc
  l'IICIAA,theprovisionthatismoreprotectiveofthedcbtorprcvails).Morcovcr.Ktgulnlikcthe
  FDCPA,thcgFCCPAIappliesnotonlytodcbtcollcctorsbuttoanypcrsonscollectinga
  consumerdebt.''lnreI-
                      lathcock,437B.R.696,704(Bankr.M ,D.Fla.2010).


                                                  8
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 9 of 12




  61.PRA violdted j559.72(9)byclaiming.attcmptingorthreateningtocnlbrceadebtknowing
  tbatthe debtwas notlegitim ate orby asserting the existcnce ofsom e otherlegalrightknow ing

  thattherightdoesnotexist.PRA could notenforcca debtand rcportorùtvcril-
                                                                        y''theaccount

  tradc-lineto thcf'
                   .RAswhen itlacked undcrlying docum cntation.lalt.
                                                                   A claimedto havc thc legal

  rightto collectan alleged and non-existing dcbtofthe Plaintifl-when itkeptrcporting an

  unverilsable trade-linc with the CRA 's.

         W lIICREFORE,l'laintiffdcmandsjudgmentfordamagesagainstPRA foractualor
  statutory dam ages,and punitive damages.attorney'sfeesand costs,pursuantto Fla.Stat.

  j559.77.
                                             C O IJNT IIl

   VIOLATION OF THE FAIR CREDIT REPORTING ACT (FCRA),15 U.S.C.j 1681BY
                                                PR A

        62.Plaintiffallegesand incorporatesthe inl-
                                                  orm ation in paragraphs 1 through 45.

  63.PlaintiffisaconsumerwithinthemeaningoftheFCRA,15 U.S.C.jl681a(c).
        64.Experian and Trans union arc credit reporting agcncies within the meaning of-the

  FCRA,15U.S.C.j 1681a(f).
        65.IARA isafurnisherofinfbrmation withinthemcaningofthe FCRA,15U.S'.C.j1681s-


        66.15U.S.C.j 1681b (9 providcsapersonshallnotuscorobtainaconsumerrepol-tfor
  any ptlrpose unless;

          (1)theconsumcrreportisobtailicdforapurposeforwhichtheconsumerrcport
  isatlthorizedto bc furnished undcrthisscction;and




                                                  9
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 10 of 12




           (2)thepurposeiscertified inaccordance with section 168let)f-thistitle by aprospective
   userOfthe reportthrough a generalOrspecilsc certificatioa.

         67.'I'
              hcFCRA,15U.S.C.j 1681bdefinesthepcrmissiblepurposesforwhichaperson
   m ay obtain aconsumercrcditreport.

         68.Suchpermissiblepurposcsasdefined by 15U.S.C.j1681barcgencrally.if-the
   constlm erm akes application forcredit,m akesapplicatiolz1brcm ploym ent,lbr underwriting ol-

   insurance involving the consum cr,orisoffcred a bona 15de offero1-creditas a resultofthe

   inquiry.

         69.Plaintiffhasnevcrhad any busincss dealings or any k-accounts''w ith,m ade application

   lbrcrcditfroln,madc application foremploym entwith.applied forinsurancefrom-orreceived a

   bona l5dcofferofcreditfrom PRA.

         70.Plaintiffneverhad any ûtaccounts''w ith PRA .

         71. PltA obtained Experian and 'l'rans tlnion consum ercreditreportol7thc Plaintiffw ith no

   permissiblepurposeinviolationoftheFCRA,15U.S.C.j1681b.
         72.TheactionsofPRA obtaining theconsum crcreditreportofthePlaintiffwith no

   pcrmissiblepurposcorPlaintifpsconsentwasawillfulviolationofFCRA,15LJ.S.C.j1681b
   and an egregiousviolation ofPlaintiff's rightto privacy.

         73.Atno timcdid Plaintil-l'give hisconscnt1brPRA to acquirehisconsumercreditreport

   from any crcditreporting agency.

         74.P11.
               ,4 w illfully and negligcntly violated thc FCRA . Dcfcndantviolationsinclude,but

   are notlim itcd to the follow ing'
                                    .

          a)DefendantPRAwillfullyviolatcd 15U.S.C.jl68117(9 byobtaining Plaintiflrs
   consumerrepol'twithoutapermissiblepurposeasdefinedby15U.S.C.j1681b.


                                                  10
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 11 of 12




          (b)DclkndantPltAnegligentlyviolated 15 U.S.C.j1681b(f)b)'Obtaining Plaintif-l
                                                                                      -'s
   consumerreportwithoutapermissiblcpurposcasdef'
                                                incdby15 U.S.I'.j1681b.
         75.Asaresultofthisconduct,action and inaction ot
                                                        -llcfcndantPRA,the Plaintiff

   suftkrcd actualdamagcsincluding withoutlim itation,by cxampleonly:lossol-credit,damagcto

   reputation,embarrassm cnt,htlm iliation and otheremotionaland m entaldistress.

          W IIHREFORE,PlaintiffdemandsjudgmentlbrdamagcsagainstDetk-ndant
   PORTFOIwIO and $1,000.00 lbractualOrstatutory damagcsperviolation,andpunitivcdam ages,

   attorney'st
             kesand costs,pursuantto 15 t.S.C.jl681n.
                                              CO UN T IV
   VIOLATION OF THE FAIR CREDIT REPORTING ACT (FCRA),15 IJ.S.C.j 1681s-2(b)
                                       BY D EFEN DA N T PR A
         76.Plaintift-allegesand incorporates the inform ation in paragraphs lthrough 45.
   77.Plaintiffisaconsumcrwithinthemeaningol-theFCRA,15U.S.C.j1681a(c).
   78.l3cfendantplkA isa furnisherof inform ation w ithin thc m eaning ofthe FC RA ,15 U .S.C.
   j168ls-2andauserofinformation asdetinedby 15IJSC 1681m.
         79.O n one oceasion w ithin the tw o years priorto the tsling ofthissuit,by exam ple only
   andwithotltlimitations,PRA violatedthcFairCreditReportingAct,15U.S.C.j1681s-2(b)by
   failing to fully and properly investigate the Plaintifps dispute regarding the allcgcd account,
   and/or by rcporting inaccuratclytheresultsofsuch invcstigation.
         80.A s a rcsultofthisconduct,action and inaction ofPRA ,the làlaintiffsuflkrcd actual
   dam ages including w ithoutlim itation,by exam ple only:lossofcredit,dam age to reputation,
   em barrassm ent,htlm iliation and otherem otionaland m entaldistress.
         81.PRA 'Sconduct,action and inactionswerewillful,rendering itliableforpunitive
   damagcsinanamounttobedeterluinedbytheCourtpursuantto 15 U.S.C.j1681n.lnthc
   alternative.PRA wasnegligentpentitlingthePlaintit-
                                                    ftorecoverunder15U.S.C.jl681o.
         W HE'REFORE',PlaintiffdemandsjtldgmentfordamagesagainstDefendantPRA and
   $1.000.00 forstattltory damagcsperviolation,actualdam ages,punitivedamages.attorney'sfecs
   andcosts,pursuantto 15U.S.C.j168lnandj1681o.
Case 1:19-cv-24190-UU Document 1 Entered on FLSD Docket 10/10/2019 Page 12 of 12




                                   D EM A N D FO R JUR Y TR IAL
          Plaintiffhcrebydcmandsatrialbyju.
                                          ?y ofallissuesstatriablcasamattcrOflaw.
   Res     ully      't ' ,                                O ctobcr 10,2019



   Jtlan Fl res
   8186 N W 114 PL
   M EDLEY FL 33178-2543
   Jtlan.tlores777ûshottnail.ck
                              nm




                                                12
